

116 S4191 IS: United States Pharmaceutical Supply Chain Review Act
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4191IN THE SENATE OF THE UNITED STATESJuly 2, 2020Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require a report on foreign investment in the pharmaceutical industry of the United States.1.Short titleThis Act may be cited as the United States Pharmaceutical Supply Chain Review Act.2.Report on foreign investment in pharmaceutical industry(a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Federal Trade Commission, in consultation with the Secretary of the Treasury acting through the Committee on Foreign Investment in the United States (in this section referred to as the Committee), shall submit to the appropriate congressional committees, the Secretary of Health and Human Services, and the Commissioner of Food and Drugs, a report on foreign investment in the pharmaceutical industry of the United States.(b)ElementsThe report required by subsection (a) shall include the following:(1)An assessment of—(A)the supply chain of the pharmaceutical industry of the United States and the effect of concentration and reliance on foreign manufacturing within that industry;(B)the effect of foreign investment in the pharmaceutical industry of the United States on domestic capacity to produce drugs and active and inactive ingredients of drugs; and(C)the effect of foreign investment in technologies or other products for sequencing or storage of DNA, including genome and exome analysis, in the United States, including the effect of such investment on the capacity to sequence or store DNA in the United States.(2)The number of reviews and investigations conducted by the Committee, in each of the 10 fiscal years preceding the year in which the study is conducted, with respect to covered transactions (as defined in section 721(a) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)))—(A)in the pharmaceutical industry of the United States; or (B)relating to the sequencing or storage of DNA in the United States.(3)A short description of each such review or investigation, including whether the transaction was approved or prohibited.(c)AuthorityThe Federal Trade Commission shall have authority under section 6 of the Federal Trade Commission Act (15 U.S.C. 46) to conduct the studies required to prepare the report required by subsection (a).(d)PublicationThe Federal Trade Commission shall publish an unclassified summary of the report required by subsection (a) on a publicly available internet website of the Commission.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Health, Education, Labor, and Pensions, the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and(2)the Committee on Financial Services, the Committee on Energy and Commerce, the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 